Citation Nr: 0314549	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to an increased (compensable) rating for an 
epigastric hernia.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1972.  
Service in the Republic of Vietnam from March 14 to July 3, 
1972, is documented.  He had prior service from July to 
September 1967, during which time he was a minor.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The Board in May 
2000 denied entitlement to service connection for hallux 
valgus, a back disorder, and pes planus, as well as 
entitlement to increased ratings for an epigastric hernia and 
hemorrhoids.  In addition, the Board remanded the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  An appeal followed to the United States Court of 
Appeals for Veterans Claims (Court) and the Court, by its 
orders of November and December 2001, vacated the Board's May 
2000 as to the issues denied and remanded such matters to the 
Board for readjudication.  As no Board decision had yet been 
rendered, the appellant's appeal of the Board's remand of the 
PTSD issue was dismissed for lack of jurisdiction.  
Nevertheless, the Board's prior instructions to the RO 
regarding the appellant's claim of entitlement to service 
connection for PTSD must be accomplished in full.

Upon return of the case to the Board, further development was 
sought by the Board by means of an August 2002 memorandum to 
its case development unit pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  Following the completion of the requested actions, 
the case was returned to the undersigned for further review.

During the pendency of the instant appeal, the veteran has 
set forth allegations regarding his entitlement to service 
connection for hepatitis.  Such issue has not been developed 
to for the Board's review at this time.  Hence, it is 
referred to the RO for initial consideration.


REMAND

As noted, in August 2002, the Board ordered further 
development in this case without remanding the matter to the 
RO pursuant to 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, 
38 C.F.R. § 19.9(a)(2) was found to be invalid by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, this case must be remanded for 
review by the RO of the evidence initially developed by the 
Board and readjudication.  

The record shows that in response to the Board's recent 
request for the veteran to be afforded VA medical 
examinations, he was evaluated by VKG Pillay, M.D., at the VA 
Medical Center in Chicago-Westside, Illinois, in March 2003.  
As part of such examination, Dr. Pillay was asked to offer 
professional opinions and supporting rationales as to the 
relationship, if any, between the veteran's claimed back and 
foot disorders to his period of service.  While opinions were 
offered, they are inadequate as to the veteran's back and 
hallux valgus disorders, based on the failure to provide an 
adequate rationale which specifically takes into account 
service medical records and post-service evidence, including 
evidence of postservice back injury.  In terms of the opinion 
furnished regarding the veteran's pes planus, the premise of 
the question posed to the examiner was whether it was at 
least as likely as not that the veteran's preexisting pes 
planus was aggravated by service.  Alas, the examiner's 
response did not identify the pes planus as an entity that 
preexisted service, and no discussion was provided as to the 
question of aggravation.  Further medical input from Dr. 
Pillay is thus in order.

Lastly, from a procedural standpoint, it is not evident that 
the veteran has been duly informed of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), or its implementing 
regulations, or that VA has complied fully with its 
provisions in this instance.  Further action as to the 
foregoing item is in order.

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to service 
connection for bilateral hallux valgus, 
bilateral pes planus, and a back 
disorder, and increased ratings for 
hemorrhoids and an epigastric hernia.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  By the same letter, the RO must 
advise the veteran of the evidence needed 
to substantiate each of the claims in 
question.  He should also be instructed 
of his right to submit any additional 
argument and/or evidence in support of 
such claims.  That evidence may be of a 
lay or medical variety, including but not 
limited to records or opinions from 
medical professionals denoting the 
service incurrence or aggravation of his 
claimed hallux valgus, pes planus, and 
back disorder or an increased level of 
severity of his service-connected 
hemorrhoids and/or epigastric hernia.  

3.  The RO should return the claims 
folders and the March 24, 2003 VA medical 
examination report to VKG Pillay, M.D., 
of the Chicago-Westside VA Medical 
Center, for the preparation of an 
addendum to the report.  If any 
additional examination is necessary for 
preparation of the addendum, or in the 
event Dr. Pillay is unavailable, further 
orthopedic evaluation of the veteran must 
be undertaken.  In any event, 
clarification with respect to the 
opinions offered in March 2003 is 
required by again responding to the 
following questions with a professional 
opinion and full supporting rationale as 
to each:

(a)  Is it at least as likely 
as not that hallux valgus 
affecting either of the 
veteran's feet had its onset 
during his military service or 
is otherwise related to such 
military service?  Such opinion 
must account for and discuss 
the absence of entries in 
service medical records as to 
hallux valgus of either foot or 
for many years postservice.  

In addition, Dr. Pillay should 
comment on the relationship, if 
any, between hammertoes of the 
first and second digits of the 
left foot which were noted on 
his March 2003 examination and 
the veteran's bilateral hallux 
valgus, and specifically 
address whether the hammertoes 
are part and parcel of the 
service-connected hallux valgus 
or a secondary result thereof?

(b)  Is it at least as likely 
as not that any existing back 
disorder had its onset during 
the veteran's military service 
or is otherwise related to any 
such period of military 
service?  Such opinion must 
include a discussion of in-
service medical findings 
pertaining to the back and must 
account for and discuss the 
absence of postservice low back 
findings until 1979.  Further, 
the opinion must discuss the 
significance, if any, of 
postservice back injuries, 
including one shown in November 
1980.  

(c)  As asymptomatic second 
degree pes planus was shown at 
service entrance, is it at 
least as likely as not that 
this disorder underwent an 
increase in severity in-
service.  If so, is it 
indisputable that any such 
increase in severity was beyond 
that expected of the normal 
progress of the condition?

Use by the physician of the 
italicized standard of proof in 
responding to the foregoing is 
required.

4.  Finally, after completion of the 
foregoing, the RO should readjudicate all 
of the issues on appeal, in light of all 
the evidence on file and all governing 
legal authority.  If any benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 


